       Case 1:12-cv-07372-LJL-KNF Document 316 Filed 06/19/20 Page 1 of 2

Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Sean Baldwin
Partner
212 390 9007
sbaldwin@selendygay.com




June 19, 2020


Via ECF

Hon. Lewis J. Liman
United States District Court, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re:     Financial Guaranty Insurance Company v. The Putnam Advisory
        Company, LLC, No. 12-cv-7372 (S.D.N.Y.)

Dear Judge Liman,

      We write on behalf of Plaintiff Financial Guaranty Insurance Company
(“FGIC”) in the above-captioned action in response to the Court’s request during the
June 5, 2020 conference. FGIC provides the following list of witnesses for whom it is
submitting declarations in its case-in-chief:

      1. Thomas Adams

      2. Derek Donnelly

      3. Lynn Finkel

      4. Elizabeth Menhenett

      5. Fiachra O’Driscoll

      6. Dana Skelton

      7. Karl Snow, Ph.D.
       Case 1:12-cv-07372-LJL-KNF Document 316 Filed 06/19/20 Page 2 of 2
Judge Liman
June 19, 2020



Sincerely,

/s/ Sean Baldwin

Sean Baldwin
Partner

Cc:     All Counsel of Record (via ECF)




                                          2
